Title: Report of Thomas Story to the Committee of Secret Correspondence and the Committee’s Memorandum upon It, [1 October 1776]
From: Story, Thomas
To: Committee of Secret Correspondence,Franklin, Benjamin,Dickinson, John,Harrison, Benjamin,Jay, John,Johnson, Thomas



[October 1, 1776]
“On my leaving London Arthur Lee Esqr. requested me to inform the Committee of Correspondence, that he had several conferences with the French Embassador who had communicated the same to the French Court, that in consequence thereof the Duke De Vergennes had sent a gentleman to Mr. Lee, [who informed] him that the French Court could not think of entering into a War with England, but that they would assist America by sending from Holland this Fall £200,000 Sterling worth of Arms and Ammunition to St. Eustatius, Martinico or Cape Francois, that application was to be made to the Governors or Commandants of those Places, by enquiring for Monsr. Hortalez and that on applying Persons properly authorised, the above articles would be delivered to them.”

Philada. October 1st. 1776. The above intelligence was Communicated to the Subscribers being the only two Members of the Committee of Secret Correspondence now in this City, and on considering the Nature and importance of it, We agree in opinion that it is our indispensable duty to keep it Secret, even from Congress for the following reasons.
First. Shou’d it get to the ears of our Enemies at New York they wou’d undoubtedly take measures to intercept the Supplies and thereby deprive us not only of these succours but of others expected by the same route.
Second. As the Court of France have taken Measures to Negotiate this loan and succour in the most cautious and Secret Manner, shou’d we divulge it immediately, we may not only loose the present benefit, but also render that Court Cautious of any further Connection with such unguarded People and prevent their granting other Loans and assistance that we stand in need of, and have directed Mr. Deane to ask of them, for it appears from all our Intelligence they are not disposed to Enter into an immediate War with Britain altho disposed to support us in our Contest with them, we therefore think it our duty to Cultivate their favourable disposition toward us, draw from them all the support we can and in the end their private Aid must assist us to establish Peace or inevitably draw them in as Parties to the War.
Third. We find by Fatal Experience the Congress Consists of too many Members to keep Secrets, as none cou’d be more strongly enjoined than the present Embassy to France, notwithstanding which Mr. Morris was this day asked by Mr. Reese Meredith whether Doctor Franklin and others were really going Ambassadors to France, which plainly proves, that this Committee ought to keep this Secret if Secrecy is required.
Fourthly We are also of opinion that it is unnecessary to inform Congress of this Intelligence at present because Mr. Morris belongs to all the Committees that can properly be employed in receiving and Importing the expected supplys from Martinico, St. Eustatia or Cape Francois and will immediately influence the necessary measures for that purpose. Indeed we have already authorized Wm. Bingham Esqr. to apply at Martinico and St. Eustatia for what comes there and remit part by the Armed Sloop Independance Capt. Young promising to send others for the rest. Mr. Morris will apply to the Marine Committee to send other armed Vessells after her and also to Cape Francois (without Communicating this advice) in Consequence private Intelligence lately recd that Arms, Ammunition and Cloathing can now be procured at those places.
But shou’d any unexpected misfortune befall the States of America so as to depress the spirits of the Congress, it is our opinion that on any event of that kind, Mr. Morris (if Doctr. Franklin shou’d be absent) shou’d communicate this Important matter to Congress. Otherwise keep it untill part of or the whole supplys arrive, unless other events happen to render the Communication of it more proper than it appears to be at this time.
B FranklinRobt Morris


Endorsements: Communicated to me the 11th October 1776 and I concur heartily in the measure.
Richard Henry Lee


Communicated to me the 10th of October 1776 and I do also sincerely approve of the Measure.
Wm Hooper

